The offense is driving a motor vehicle upon a public highway while intoxicated. The punishment assessed is a fine of $50.00.
Appellant challenges the sufficiency of the evidence to sustain his conviction. *Page 569 
The State's evidence shows that on the night of the 23rd of March, 1947, Capt. N. O. Abbott of the sheriff's department, together with two other officers, noticed appellant driving a truck from side to side on a highway in El Paso County; they stopped him and asked him to get out of the truck which he did; that after he had gotten out of the truck he staggered when he walked. Mr. R. A. Kelley, one of the other officers who were present and one of those who brought appellant to jail, testified that appellant appeared to be drunk; that he took a specimen of appellant's urine which was delivered to a chemist for the purpose of an analysis to determine the extent of his intoxication. The chemist testified that the specimen contained an alcoholic content of 255 milligrams per 100 c.c.; that anything above 150 shows some degree of intoxication.
Appellant proved by some witnesses that he was not intoxicated on the occasion in question and he, himself, so testified. However, the jury who are the exclusive judges of the facts proven, the credibility of the witnesses, and the weight to be given to their testimony decided the issue adversely to him and this Court would not be authorized to disturb their conclusion on an issue of fact.
Appellant next complains because the court in his charge failed to instruct the jury on the law relative to the revocation of his driver's license. This was not necessary since the law provides that a person's driver's license is automatically revoked when he is found guilty of operating a motor vehicle upon a public highway while intoxicated. This question has been decided adversely to his contention so many times that we do not deem it necessary to again enter upon an extended discussion thereof. See Beach v. State,199 S.W.2d 1020.
Finding no reversible error in the record, the judgment of the trial court is affirmed.
Opinion approved by the Court.
                    ON MOTION FOR REHEARING.